Case 2:20-mi-99999-UNA Document 231-8 Filed 12/23/20 Page 1 of 2




                    Exhibit 7
                Case 2:20-mi-99999-UNA Document 231-8 Filed 12/23/20 Page 2 of 2




   Democracy Dies in Darkness



Tea party-linked poll watchers rejected in Ohio
county
  By Ed O'Keefe

November 6, 2012 at 12:11 p.m. EST


COLUMBUS – Local volunteers with the tea party-linked organization True the Vote were rejected as poll watchers by
county officials Tuesday amid questions about how the volunteers applied to monitor the polls.

Ohio law permits groups of at least five candidates to assign poll observers, but candidates backing the group withdrew
their support when charges surfaced Monday that candidate names had been falsified or copied on forms requesting
observer status, according to the Columbus Dispatch.

Catherine Engelbrecht, president of True the Vote, told the Dispatch that the rejection was “a final, desperate
attempt to deny citizens their right to observe elections.”
“The Ohio Democratic Party has projected paranoia on an international scale by promoting the idea that
concerned citizens would dare observe elections to ensure a fair process,” Engelbrecht said in a statement. “If
the Ohio Democratic Party thinks True the Vote-trained poll watchers are legion, wait until it meets our
lawyers.”
True the Vote volunteers in Columbus contacted by The Washington Post on Tuesday morning did not return
requests for comment.
In a recent interview with The Post, Engelbrecht rejected suggestions that her Houston-based group – which has
reportedly recruited millions of volunteers – would attempt to intimidate or attempt to raise questions about
the validity of African-American and Latino voters.
“Contrary to various interest groups’ statements, True the Vote has never been investigated or charged with
intimidating voters,” Engelbrecht told The Post. “A poll watcher’s sole purpose is to monitor the process of our
elections. They are trained to never speak with voters, only authorities within the poll.”
But people who complained to the Franklin County Board of Elections about the group said True the Vote
volunteers were told at recent training sessions to use cameras to intimidate voters when they enter the
polling place, record their names on tablet computers and attempt to stop questionably qualified voters
before they could get to a voting machine, the Dispatch reported.
A Franklin County Board of Elections spokesman did not immediately return requests for comment.




                   Comments are not available on this story.
                   Share your feedback by emailing the author. Have a question about our comment
                   policies? Review our guidelines or contact the commenting team here.
                                                                                                                      /
